Case 1:18-cv-00482-TFM-M Document 60 Filed 02/03/21 Page 1 of 6                   PageID #: 817




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION


SAMUEL L. ROLLASON, et al.,     :
                                :
       Plaintiffs,              :
                                :
vs.                             :                   CIVIL ACTION NO. 1:18-cv-482-TFM-N
                                :
ALL STATE VAN LINES RELOCATION, :
INC., et al.,                   :
                                :
       Defendants.              :

                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is the Motion for Default Judgment. Doc. 58, filed January 5,

2021. Plaintiffs Samuel H. Rollason and Kathleen M. Rollason request the Court enter a default

judgment in their favor and against Defendant All State Van Lines Relocation, Inc. Id. Having

considered the motion, subsequent settlement with certain defendants, and relevant law, the Court

finds the Motion for Default Judgment is due to be DENIED.

                          I.      PROCEDURAL BACKGROUND

       Plaintiffs Samuel H. Rollason and Kathleen M. Rollason (collectively, the “Plaintiffs”)

originally filed this action in the Baldwin County Circuit Court on July 24, 2018, in which they

brought claims of breach of contract (Counts 1 and 6), negligence and wantonness (Count 2),

misrepresentation (Count 3), suppression (Count 4), and bad faith (Counts 5 and 7) against

Defendants All State Van Lines Relocation, Inc. (“All State”); IXT, LLC (“IXT”); Relo Van Lines,

LLC (“Relo”); and Unitrin Auto and Home Insurance Company (“Unitrin”). Doc. 1-1 at 12-20.

Plaintiffs filed their First Amended Complaint on October 9, 2018, in which they dismissed




                                          Page 1 of 6
Case 1:18-cv-00482-TFM-M Document 60 Filed 02/03/21 Page 2 of 6                       PageID #: 818




Defendant IXT and added Defendant ITX, LLC (“ITX”), and retained the same claims. Doc. 1-1

at 3-11.

       Defendant ITX removed this matter to this Court from the circuit court on November 15,

2018, pursuant to 28 U.S.C. §§ 1441 and 1446, based on diversity and federal question jurisdiction.

See Doc. 1 at 1. Attached to the Notice of Removal is Defendant All State’s Consent to Removal,

which is signed on behalf counsel for Defendant All State with permission. Doc. 1-3 at 2.

       On November 15, 2018, Defendant ITX filed its Motion to Dismiss in which Defendant

ITX requested the Court to dismiss, pursuant to Fed. R. Civ. P. 12(b), Plaintiffs’ state law claims

because they were preempted by the Carmack Amendment to the I.C.C. Termination Act

(“Carmack Amendment”), 49 U.S.C. § 14706. Doc. 2. On January 18, 2019, Plaintiffs filed their

motion to remand and supporting brief in which they requested the Court remand this action

pursuant to 28 U.S.C. § 1447 to the Baldwin County Circuit Court. Doc. 9. The Court granted

the motion to dismiss to the extent the previously asserted state law claims of bad faith, breach of

contract, misrepresentation, negligence and wantonness, and suppression were dismissed with

prejudice and denied to the extent the claims survived as a Carmack Amendment claim. Doc. 15.

The Court denied the Plaintiffs’ motion to remand. Id.

       On May 14, 2019, the Court granted Plaintiffs’ and Defendant Unitrin’s motion to dismiss

Plaintiffs’ claims against Unitrin. Docs. 14, 16.

       Based on the fact that Defendant All State had not filed a notice of appearance, responsive

pleading, or request for an extension of time to respond to the Complaint, on June 13, 2019, the

Court ordered Plaintiffs to file either a motion to dismiss Defendant All State pursuant to Fed. R.

Civ. P. 41, a motion for default pursuant to Fed. R. Civ. P. 55 for Defendant All State’s failure to

plead or otherwise defend, or a status report that detailed how Plaintiffs intended to proceed against



                                             Page 2 of 6
Case 1:18-cv-00482-TFM-M Document 60 Filed 02/03/21 Page 3 of 6                      PageID #: 819




Defendant All State. Doc. 16. In response to the Court’s June 13, 2019 Order, Plaintiffs filed their

Motion for Default Judgment in which they requested the Court, pursuant to Fed. R. Civ. P. 55,

enter a default judgment against Defendant All State. Doc. 20.

       On July 2, 2019, the Court declared Defendant All State to be in default, held the Motion

for Default Judgment in abeyance, and ordered Plaintiffs to file evidence in support of their motion.

Doc. 25. On August 2, 2019, Plaintiffs filed their evidence in support of their Motion for Default

Judgment. Doc. 30. In support of the Motion for Default Judgment, Plaintiffs submitted an

appraisal report that was prepared on January 2, 2018, by David L. Sanders, ISA, AM of Mobile

Bay Estate Sales and Appraisals, LLC, who performed an appraisal at Plaintiffs’ home of the

personal property that is the subject of this matter; furniture repair and replacement receipts; and

the affidavit of Samuel H. Rollason. Docs. 30-1, 30-2.

       On March 11, 2020, the Court found the Motion for Default Judgment ripe for review and

an evidentiary hearing unnecessary, based on the evidence that was filed in support of the motion.

Doc. 36. Further, the Court granted Plaintiff’s Motion for Default Judgment as to Plaintiffs’ claim

for $70,000.00 in damages and entered default judgment in favor of Plaintiffs and against

Defendant All State. Id.

       On October 12, 2020, Plaintiffs and Defendants Relo and ITX filed their Notice of

Voluntary Dismissal, in which they requested the Court dismiss with prejudice, pursuant to Fed.

R. Civ. P. 41(a)(2), the plaintiffs’ claims in this matter against Defendants Relo and ITX. Doc.

51. The Court construed the Notice of Voluntary Dismissal as a motion to dismiss Defendants

Relo and ITX pursuant to Fed. R. Civ. P. 41(a)(2), granted the motion, and dismissed Plaintiffs’

claims against Defendants Relo and ITX. Doc. 52. The Court also directed Plaintiffs to address

the effect of their settlement with Defendants Relo and ITX on the default judgment entered against



                                            Page 3 of 6
Case 1:18-cv-00482-TFM-M Document 60 Filed 02/03/21 Page 4 of 6                    PageID #: 820




Defendant All State. Id. On November 9, 2020, Plaintiffs filed their brief in response to the

Court’s Order. Doc. 55.

       On December 11, 2020, the Court vacated the previously entered Memorandum Opinion

and Order for Plaintiffs’ Motion for Default Judgment, set aside the prior default judgment against

Defendant All State, set the matter for a telephonic evidentiary hearing for January 6, 2021,1 and

directed the Clerk of Court to send via certified mail a copy of the order to Defendant All State,

which was returned undelivered. Docs. 56, 57. At the telephonic evidentiary hearing, John D.

Richardson appeared on behalf of Plaintiffs, Keith B. Franklin appeared,2 and no one appeared on

behalf of Defendant All State.

       On January 5, 2021, Plaintiffs filed their renewed motion for default judgment. Doc. 58.

In support of Plaintiffs’ renewed motion for default judgment, they submitted the affidavit of Mrs.

Rollason, correspondence between Mrs. Rollason and Defendant All State, the bill of lading,

Plaintiffs’ counsel’s correspondence with All State, a copy of 49 U.S.C. § 14706, and relevant

documents from the case file. Doc. 58-2, 58-3, 58-4, 58-5.



1
  Fed. R. Civ. P. 55(b)(1) permits entry of judgment by the clerk without a hearing in cases where
“the plaintiff’s claim is for a sum certain or a sum that can be made certain by computation.” FED.
R. CIV. P. 55(b)(1). In all other cases, the Court “may conduct hearings” to “conduct an
accounting,” “determine the amount of damages,” “establish the truth of any allegation by
evidence,” or “investigate any other matter.” FED. R. CIV. P. 55(b)(2)(A)-(D). Though the
language indicates a hearing is not a “per se requirement,” Eleventh Circuit precedent indicates
that evidentiary hearings “are required in all but limited circumstances.” SEC v. Smythe, 420 F.3d
1225, 1231-32 n. 13 (11th Cir. 2005); see also Safari Programs, Inc. v. CollectA Int’l Ltd., 686 F.
App’x 737, 746-47 (11th Cir. 2017) (citing Rule and Smythe).
2
 The Court requested Mr. Franklin to attend the telephonic evidentiary hearing to clarify whether
he represented Defendant All State. Doc. 56. The Court’s docket entry for the Parties’ Joint
Statement Regarding Status of Settlement Negotiations and Response to Show Cause indicates it
was filed by Mr. Franklin as a notice on behalf of Defendants All State, ITX, and Relo. Doc. 42.
However, at the telephonic evidentiary hearing, Mr. Franklin stated he does not represent
Defendant All State, which means it is not represented by counsel in this matter.

                                           Page 4 of 6
Case 1:18-cv-00482-TFM-M Document 60 Filed 02/03/21 Page 5 of 6                     PageID #: 821




                             III.   DISCUSSION AND ANALYSIS

       The Federal Rules of Civil Procedure state a corporation that is found in a judicial district

of the United States, such as All State, must be served:

       (A) in a manner prescribed by Rule 4(e)(1) for serving an individual; or (B) by
       delivering a copy of the summons and of the complaint to an officer, a managing
       or general agent, or any other agent authorized by appointment or by law to receive
       service of process and-if the agent is one authorized by statute and the statute so
       requires-by also mailing a copy of each to the defendant.

FED. R. CIV. P. 4(h)(1)(A)-(B).

       Plaintiffs allege in their First Amended Complaint All State is a Florida corporation, and

Plaintiffs’ proof of receipt of certified mail for All State shows it was served at 8795 W. McNab

Road, #102, Tamarac, Florida, 33321, on July 31, 2018. Doc. 1-2 at 18. The proof of receipt

contains an illegible recipient signature, and Plaintiffs did not address the certified mail to a

particular person, but generally addressed it to All State. Plaintiffs do not allege, and the record

does not support, a finding that the certified mail was delivered to “an officer, a managing or

general agent, or any other agent authorized by appointment or by law to receive service of

process.” FED. R. CIV. P. 4(h)(1)(B).

       Fed. R. Civ. P. 4(e)(1) allows a corporation to be served in accord with “state law for

serving a summons in an action brought in courts of general jurisdiction in the state where the

district court is located or where service is made.” FED. R. CIV. P. 4(e)(1). As for the state where

the district court is located—Alabama—under its law, process against a corporation may be served

on “an officer, a partner (other than a limited partner), a managing or general agent, or any agent

authorized by appointment or by law to receive service of process.” ALA. R. CIV. P. 4(c)(6). As

for where service of All State was allegedly made—Florida—under its law, process against a

corporation may be served:



                                            Page 5 of 6
Case 1:18-cv-00482-TFM-M Document 60 Filed 02/03/21 Page 6 of 6                         PageID #: 822




        (a) On the president or vice president, or other head of the corporation;
        (b) In the absence of any person described in paragraph (a), on the cashier, treasurer,
        secretary, or general manager;
        (c) In the absence of any person described in paragraph (a) or paragraph (b), on any
        director; or
        (d) In the absence of any person described in paragraph (a), paragraph (b), or
        paragraph (c), on any officer or business agent residing in the state.

FLA. STAT. § 48.081(1)(a)-(d).3 Plaintiffs have not proven, much less alleged, the person who

signed for the certified mail on behalf of All State held any of the positions that are authorized to

accept service of process on behalf of a corporation in either Alabama or Florida. Therefore,

Plaintiffs have not shown All State was properly served, and their Motion for Default Judgment is

due to be denied.

                                       V.      CONCLUSION

        Accordingly, it is ORDERED as follows:

        (1)     Plaintiffs’ Motion for Default Judgment (Doc. 58) is DENIED;

        (2)     the Court’s entry of default against All State (Doc. 25) is SET ASIDE; and

        (3)     Plaintiffs are ORDERED to file by March 22, 2021, either a proof of service of

All State, a status of service report that details how Plaintiffs intend to perfect service on All State,

or a motion to dismiss All State pursuant to Fed. R. Civ. P. 41.

        DONE and ORDERED this the 3rd day of February 2021.

                                                s/Terry F. Moorer
                                                TERRY F. MOORER
                                                UNITED STATES DISTRICT JUDGE




3
 Additionally, under Florida law, “a return of process showing service on an inferior officer of a
corporation must show that all superior officers designated in the statute were absent when service
was attempted.” Nat’l Safety Assocs., Inc. v. Allstate Ins. Co., 799 So. 2d 316, 317 (Fla. Dist. Ct.
App. 2001).


                                              Page 6 of 6
